



Exhibit 10.1


[Staples Letterhead]


September 29, 2016


Delivered By Hand
John B. Wilson
PO Box 327 
Hyannis Port, MA 02647 




Dear John:
 
As discussed, you and Staples Inc. have mutually agreed to end our employment
relationship. In addition to the severance and other benefits you will receive,
you will also be eligible for a one time termination payment (the “Termination
Payment”) equivalent to the amount you would have otherwise received under the
Company’s Amended and Restated Executive Officer Incentive Plan (the “EOIP”) if
you had remained employed through the end of fiscal year 2016, pro-rated to
account for the time you were actually employed. The calculation of the
Termination Payment is dependent on the level of achievement of the company-wide
performance objectives under the EOIP, which will be determined by the Company
in its sole discretion on or around March 6, 2017.  For clarity, assuming your
last day of employment is October 31, 2016 and the company-wide performance
objectives (including budgeted Earnings Per Share (EPS), Beyond Office Supply
Sales (BO$$) Growth and Gross Margin $) are achieved at target levels, the
amount of the Termination Payment will be equivalent to three-quarters (3/4) of
85% of your annual base salary; subject to adjustment in accordance with the
methodology for determining payouts under the EOIP, including any threshold or
maximum amounts.  The Termination Payment, minus mandatory withholdings, will be
paid in a lump sum by March 31, 2017, and will be subject to any right of
recovery set forth in the EOIP.


In addition, the Company will pay you a monthly housing allowance of Euro 12,500
per month plus reasonable utility expenses for the period beginning the day
after your last day of employment and ending on February 28, 2017. Nothing in
this paragraph imposes an obligation on the Company to extend the work and/or
residence permit of you or your family in The Netherlands; you assume the
responsibility to comply with the immigration laws of The Netherlands if you
elect to remain in the country after your last day of employment.


To be eligible to receive the Termination Payment and housing allowance set
forth herein, you must remain employed through your Effective Termination Date,
execute and return the signed Staples Severance Letter Agreement, and honor all
obligations in the latter agreement.


Sincerely,


Regis Mulot


Regis Mulot
Executive Vice President Human Resources
Staples, Inc.









--------------------------------------------------------------------------------





Acknowledgement:


 I, the undersigned, John B. Wilson, acknowledge receipt of the above letter and
agree to its terms.
_/s/ John B. Wilson_______________
John B. Wilson
Date: 9-29-16
 



